Case 3:14-cr-00175-WHA Document 1023-9 Filed 03/01/19 Page 1 of 2




                 EXHIBIT 9
                                  Case 3:14-cr-00175-WHA Document 1023-9 Filed 03/01/19 Page 2 of 2

                                                                                                                          State of California
                                           OflEGO




                                      ..S^KS"4




                                                                                                                         FIRE PERIMETERS:
                                                                                                                                        WILDFIRES
                                                                                                                                           1950 - 2017
                                                                                                                          !I!319S0-1959 L_ A970-1979 [132010-2017
i                                     •i       I- .                           .'O                                         :      1960-1969 ED 1990-1999                          Private Lands
                                                                                                                                 1980-1989                2000-2009          ,   Public Lands


                                                                                                                  TM F)r« and Rnoum AssMsment Profrsrn compiled ins siatewldo spaail d*Ub»sa df Rr*
                   tu-ois                                                                                         panmeters from BLM, NPS, and USrS Rres 10 acras and praacar In siza and CAl. FIRE Ores
                                                                                                                  300 acras and grtatar In sin. Collecilon cntaila for CAL RRE flras chanoad in 2002 to ineliida
                                                                                                                  Oirear flras grealar man 10 acras, Pnish firas praaiar man SO acras, grass nras graaler man
                                                                                                                  300 acras, Oras dastroymg ihraa or mora struclvras, and flras causing $300,000 c
                                                                                                                  damage. In 2O08, collection criteria fdr CAL FIRE flras allminalad Ilia monatarr ^Mrlon and
                                                                                                                  radaflnad ma dannitlon of strirauras.

                                                                                                                  This dataOase davaloped through BLM, CALRRE, NFS, and USFS cooparaOon represancsma
                                                                                                                  most complate digital record of Are history m Callfomla, although Ills still Incomplala In many
                                                                                                                  respects. Users of the Era panmecer datatrasa must axarcisa caution to avoid Inaccurate or
                                                                                                                  vronaous conchrftons. For mora information on tfia use and construction of tMs datasac, plaasa
                                                                                                                  visil our uraOsita at: rrap.Flra.ca.sov/projacts/flra_daca/nra.partmaiats^indaa
                                                      ^.OLO                         •
                                                                                    •M9\




                         a San Fran




                                                                                                                                      San Die

                                                                                                                                                                           MEXtCO


          1*w iKO<'*«v         «"nae« Niilhef ifieSle1eii»fl*ieO*P«nwHh«lbe                        CdmMO 6nr*                SmeelCpMemu
                   iw                 rodwal »«eoweeqoewwi»#«i»Q»iv.<h                     JeMi Lwri.S«CNUfy tv              HoMat««««««»« A^vncv
    I Irr •*»» vt4F« <«• mm!    CA *«MgM M                                                   K«n ftNgn,OcMor.          «t FonrVry md   pTateM'i
     0jta aiMadAta ba0 pubiiusofit m iii« fnternel al Mrp'TPAticoi M Oov
    -                   POfl'M           5a^rw>wt««f> CAM7M.?480 l«lAiS?r4'
